ORDER
Upon consideration of the Petition for disciplinary remedial based upon reciprocal discipline and filed in the above matter in accordance with Md. Rules 16-751 and 16-773 and no response having been made by Stewart P. Hoover, the respondent, to the show cause order, it is this 10th day of August 2006
ORDERED, by the Court of Appeals of Maryland, that Stewart P. Hoover be, and he is hereby, disbarred effective immediately, from the further practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall forthwith strike the name Stewart P. Hoover from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in the State in accordance with Rule 16-760(e)